DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1, 2, 4, 6-9, 11, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20070159486 A1), referred herein as Martin in view of Wei et al. (US 20170221263 A1), referred herein as Wei.
	Regarding Claim 1, Martin teaches a method comprising (Martin Abst: A computer-implemented method to process a model of an object includes mapping a mesh representation of the model onto a plane to form a planarized mesh):
accessing, by one or more processors of a machine, a two-dimensional (2D) image that specifies color information of a three-dimensional (3D) surface and includes Martin col4, ll12-20: process a model of an object includes mapping a mesh representation of the model onto a plane to form a planarized mesh; generating a shape image by associating a shape descriptor with each vertex of the planarized mesh; forming a color image (where a color image can be one containing, e.g., red, green, blue (RGB) colors, or one that is a grayscale image) of the planarized mesh by using the shape descriptor to encode a color of each mesh vertex; creating a region map of the image corresponding to areas of small shape variation. A coarse 2D mesh is fitted to the region map and used to compute a 3D coarse domain as the pre-image of the 2D mesh through the planar parameterization; col13, ll3-11: The projection defines a map between the original surface and a region of the plane, which may then be interpreted as a 2D color image. The colors of the image are computed by assigning colors to the vertices of the projected 2D mesh, and rendering the projected 2D mesh using, preferably, Gouraud shading or some similar technique. The colors assigned to the vertices correspond to the properties of the original 3D surface (e.g., curvatures, normals); FIG14.12: data processor);
Martin col11, ll7-16: The original geometry can be resampled on this finest level of the hierarchy by computing the intersections of rays emanating at points on the base domain in the direction of the normal at each point with the original mesh (as illustrated in the one-dimensional diagram in FIG. 15). In FIG. 15, the base domain face is midpoint subdivided. At each grid position the original geometry is resampled by intersecting a ray from the point in the direction of the normal with the original mesh; FIG14.12: data processor); and
by one or more processors of the machine, for each 2D block among the Martin col9, ll47-60: Regarding the mapping of shape descriptors to colors, the details of the mapping depend in large part on the descriptor. For example, and for the case of surface normals, the color mapping can be done by mapping each of the normalized (x, y, z) components of a normal vector to the (r, g, b) components of a color. In this way, and by example, a normal of (0, 0, 1) (i.e., a normal along the z axis) gets the color blue. For other shape descriptors, other mappings may be used. For example, and considering the sphere-shaped map in which Koenderink curvedness is used as a descriptor, a function can be applied to map curvedness which is a positive number to the interval [0, 1], and to then associate a 
Martine does no specifically teach a grouped 2D blocks, and a dominant direction.
However Wei discloses a method of atlas packing includes receiving a three-dimensional (3D) mesh that includes a plurality of triangles representing surfaces of one or more objects, which is analogous to the present patent application. Wei teaches 
a grouped 2D blocks (Wei- Paragraph [0046]: The method 600 further includes, at 604, picking the first unpacked bounding box; at 606, searching for an available space in all current atlases, for example in an allocation order; and at 608, packing the picked bounding box into a first atlas where the picked bounding box can fit into. In one embodiment, the bounding boxes can be packed column by column in an atlas. If no available space is found in all current atlases, the picked bounding box is packed into a new atlas); 
a dominant direction (Wei- Paragraph [0003]: categorizing the respective triangle into one of six directions along positive and negative of x-, y-, and z-directions according a predominant component of the normal).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Martine to incorporate the teachings of Wei, and apply the performing of an orthogonal projection of texture atlas packing of 3D object, as taught by Wei into the method to process a model of an object includes mapping a mesh representation of the model onto a plane to form a planarized mesh.


Regarding Claim 2, Martin in view of Wei teaches the method of claim 1, and further teaches wherein:
for at least one 2D block among the grouped 2D blocks included in the 2D image, the determining of the corresponding 2D face of the 3D volume includes determining the corresponding dominant direction of the corresponding 3D block by accessing a data stream that includes an indicator of the corresponding dominant direction of the corresponding 3D block (Wei- Paragraph [0064]: The method 1700 further includes, at 1704, for each respective triangle, determining a normal of the respective triangle; and at 1706, categorizing the respective triangle into one of six directions along positive and negative of x-, y-, and z-directions according a predominant component of the normal. The method 1700 further includes, at 1708, categorizing triangles in each respective direction of the six directions into one or more layers orthogonal to the respective direction; Paragraph [0065]: The method 1700 further includes, at 1712, projecting each respective connected component onto a plane orthogonal to the respective direction to obtain a corresponding projected two-dimensional (2D) connected component. The method 1700 may further include, at 1714, cutting the projected 2D connected component into one or more sub-components. Each sub-component may be contained within a respective rectangular bounding box). Same motivation of Claim 1 applies here.

Regarding Claim 4, Martin in view of Wei teaches the method of claim 1, and further teaches method of claim 1, wherein: for at least one 2D block among the grouped 2D blocks included in the 2D image, the mapping of its corresponding color information to the corresponding portion of the 3D model of the 3D surface includes orthogonally projecting the color information from the corresponding 2D face of the 3D volume to the corresponding 3D block that intersects the corresponding portion of the 3D surface (Martin col9, ll47-60: Regarding the mapping of shape descriptors to colors, the details of the mapping depend in large part on the descriptor. For example, and for the case of surface normals, the color mapping can be done by mapping each of the normalized (x, y, z) components of a normal vector to the (r, g, b) components of a color. In this way, and by example, a normal of (0, 0, 1) (i.e., a normal along the z axis) gets the color blue. For other shape descriptors, other mappings may be used. For example, and considering the sphere-shaped map in which Koenderink curvedness is used as a descriptor, a function can be applied to map curvedness which is a positive number to the interval [0, 1], and to then associate a gray level to it accordingly (e.g., zero curvedness=black, 1 curvedness=white, in between curvedness is expressed as shades of gray)). 

Regarding Claim 6, Martin in view of Wei teaches the method of claim 1, and further teaches further comprising: for each 3D block that intersects the 3D surface of the 3D object, calculating an orthogonal projection of the 3D block onto the corresponding 2D face of the 3D volume that encompasses the 3D surface, the orthogonal projection defining the color information of the corresponding 2D block for Wei- Paragraph [0024]: identifying one or more major surfaces, such as walls, ceilings, and floors, in the 3D mesh. The method 200 may further include, at 204, applying an orthogonal rotation to the 3D mesh so that each of the major surfaces is aligned with one of the three orthogonal major axes, namely the x-, y-, and z-axes. This may be achieved by calculating a normal for each major surface, and aligning the normal of each major surface to one of the three major axes; Paragraph [0037]: The method 500 further includes, at 504, determining whether the area of the bounding box is less than or equal to a first predetermined threshold and whether the longer edge of the bounding box is less than or equal to an atlas size (e.g., a length of a rectangular or square shaped atlas); Paragraph [0044]: the atlases may have a square or rectangle shape with a fixed size). Same motivation of Claim 1 applies here.

Regarding Claim 7, Martin in view of Wei teaches the method of claim 1, and further teaches wherein: the accessing of the 2D image that specifies the color information of the 3D surface accesses an atlas of color information, the atlas being generated based on the 3D surface encompassed within the 3D volume that includes a set of 3D blocks that subdivide the 3D surface (Wei- Paragraph [0047]: FIGS. 7 and 8 show two exemplary atlases into which rectangular-like shaped components are efficiently packed according to an embodiment of the present invention. Different components are represented by different colors. (Note that the colors are not textures for the components.) The purple lines defining the rectangles are boundaries of the bounding boxes; Paragraph [0054]: Before block filling, a pixel that is part of a component may be colored with texture, while a pixel that is part of a component may Same motivation of Claim 1 applies here.

Regarding Claim 8, Martin in view of Wei teaches a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine (Martin Abst: A computer-implemented method to process a model of an object includes mapping a mesh representation of the model onto a plane to form a planarized mesh; Claim 4. A computer-readable medium encoded with computer program instruction the execution of which by a computer perform operations to process a model of an object).
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 9, 11, 13 and 14, Martin in view of Wei teaches the non-transitory machine-readable storage medium of claim 8. The metes and bounds of the medium substantially correspond to the method claim as set forth in Claims 2, 4, 6 and 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, Martin in view of Wei teaches a system (Martin Abst: A computer-implemented method to process a model of an object includes mapping a mesh representation of the model onto a plane to form a planarized mesh; Claim 3. A data processing system for processing a three dimensional model of an object).
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 16, 18 and 20, Martin in view of Wei teaches the system of claim 15. The metes and bounds of the medium substantially correspond to the method claim as set forth in Claims 2, 4 and 6; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20070159486 A1), referred herein as Martin in view of Wei et al. (US 20170221263 A1), referred herein as Wei further in view of Matsugu (US 20020164074 A1), referred herein as Matsugu.
Regarding Claim 3, Martin in view of Wei teaches the method of claim 1, but does not teach wherein: for at least one 2D block among the grouped 2D blocks included in the 2D image, the determining of the corresponding 2D face of the 3D 
However Matsugu discloses an image processing method for precisely and automatically recognizing a specific image extraction region to be divided from an input image, and extracting the specific image extraction region, which is analogous to the present patent application. Matsugu teaches wherein: for at least one 2D block among the grouped 2D blocks included in the 2D image, the determining of the corresponding 2D face of the 3D volume includes comparing occluded areas of multiple orthogonal projections of the corresponding 3D block onto multiple 2D faces of the 3D volume (Matsugu- Claim 11: the dominant line map extraction step of segmenting the reference image into a plurality of blocks and detecting dominant line direction components in the blocks, a boundary point located in the vicinity of a boundary between a block without any dominant direction line component, and a block with the dominant direction line component among the blocks of the input image is extracted, and an edge of the input image located at a position closest to the boundary point in a predetermined local region including the boundary point is extracted as a portion of the occluding boundary line).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Martin in view of Wei to incorporate the teachings of Matsugu, and apply the singular contour extraction step, as taught by Matsugu into the method to process a model of an object includes mapping a mesh representation of the model onto a plane to form a planarized mesh.
Doing so would extract an accurate target region by combining the main extraction region and initial region in the method of UV mapping and compression.

Regarding Claim 10, Martin in view of Wei teaches the non-transitory machine-readable storage medium of claim 8. The metes and bounds of the medium substantially correspond to the method claim as set forth in Claim 3; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 17, Martin in view of Wei teaches the system of claim 15. The metes and bounds of the medium substantially correspond to the method claim as set forth in Claim 3; thus they are rejected on similar grounds and rationale as their corresponding limitations.

5.	Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20070159486 A1), referred herein as Martin in view of Wei et al. (US 20170221263 A1), referred herein as Wei further in view of Graziosi (US 20180152688 A1), referred herein as Graziosi.
Regarding Claim 5, Martin in view of Wei teaches the method of claim 1, but does not teach wherein: the accessing of the 2D image that specifies the color information of the 3D surface includes performing video decompression of the accessed 2D image, the video decompression generating the 2D image that includes the grouped 2D blocks each of whose color information is defined by the corresponding orthogonal projection of the corresponding 3D block that intersects the corresponding portion of the 3D surface within the 3D volume that encompasses the 3D surface.
However Graziosi discloses decoder-centric codec for free-viewpoint video streaming, which is analogous to the present patent application. Graziosi teaches wherein: the accessing of the 2D image that specifies the color information of the 3D surface includes performing video decompression of the accessed 2D image, the video decompression generating the 2D image that includes the grouped 2D blocks each of whose color information is defined by the corresponding orthogonal projection of the Graziosi- [0030] the encoder performs texture mapping using the decompressed mesh, and not the original uncompressed mesh. By avoiding the transmission of metadata information such as camera ID information and utilizing the decompressed mesh for texture mapping, the transmission of UV coordinates (UV are axis of a texture atlas, a 2D image depicting the texture of the 3D model's surface) is avoided. This significantly reduces the bitrate necessary for the transmission of view-dependent data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Martin in view of Wei to incorporate the teachings of Graziosi, and applying the singular contour extraction step, as taught by Graziosi into the method to process a model of an object includes mapping a mesh representation of the model onto a plane to form a planarized mesh.
Doing so would significantly reduce the amount of extra data/metadata transmitted/streamed from the encoder to the decoder in the method of UV mapping and compression.

Regarding Claim 12, Martin in view of Wei teaches the non-transitory machine-readable storage medium of claim 8. The metes and bounds of the medium substantially correspond to the method claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Martin in view of Wei teaches the system of claim 15. The metes and bounds of the medium substantially correspond to the method claim as set forth in Claim 5; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611